Citation Nr: 1612113	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis with headaches, status post bilateral turbinectomy, currently evaluated as 10% disabling.

2.  Entitlement to an increased evaluation for rhinitis, status post bilateral turbinectomy, currently evaluated as noncompensable.

3.  Entitlement to an increased evaluation for chronic right shoulder impingement syndrome with DJD of the acromioclavicular joint, acromial spur, calcific tendonitis and subacromial bursitis, currently evaluated as 10% disabling.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1994.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal in part from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that confirmed and continued a 10 percent evaluation for rhinitis/sinusitis with headaches, status-post bilateral turbinectomy.  It is also on appeal from a February 2011 rating decision that denied service connection for migraine headaches and an increased evaluation for the Veteran's right shoulder disability.  An October 2013 rating decision denied a TDIU.  An August 2015 rating decision separated the Veteran's rhinitis/sinusitis.  The resulting disabilities were sinusitis with headaches, status-post bilateral turbinectomy, evaluated as 10 percent disabling, and rhinitis, status-post bilateral turbinectomy, evaluated as noncompensable. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a December 2015 hearing before the undersigned Veterans Law judge, the Veteran testified that his sinusitis, rhinitis and right shoulder disability had increased in severity since their last VA examinations.  In this regard, the Board finds it significant that the most recent VA examinations for these disabilities took place in July 2011.

During the hearing, the Veteran stated that he had taken his service treatment records to his then primary care doctor.  After the hearing, the Veteran submitted a corresponding June 2010 report showing TRICARE medical treatment at Travis AFB.  The pertinent diagnosis was migraine headache.  The physician stated that with respect to the Veteran's migraine headaches and sinus issues, the Veteran had longstanding issues with sinus issues while on active duty.  These [sinus] symptoms were now "correleated (sic)" [correlated] and successfully treated with migraine medication.  It was as likely as not that the Veteran's active duty problem with sinus issues was in fact an undiagnosed migraine issue, and the Veteran should undergo readjudication for this.  

The June 2010 TRICARE report raises the possibility that the Veteran's current migraines are related to his complaints of headaches during active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds it significant that the record currently contains no medical opinion as to whether the Veteran's current migraines are related to his active duty headaches.  The report of the July 2011 VA examination for the Veteran's rhinitis and sinusitis did not address this issue.  Rather, it provided the medical opinion that it was less likely as not (less than 50/50 probability) that the Veteran's migraine headaches were permanently aggravated by his sinusitis.  The examiner explained that there was no link from the Veteran's sinus disease to his migraine headaches because they were separate disease entities.  A sinus condition could aggravate a migraine headache but migraine headaches would occur irrespective of sinus exacerbation in the same individual.  Migraine headaches might be a separate condition and issue in the Veteran's case that could be linked to his time in service but not through sinusitis.

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected sinusitis with headaches and rhinitis.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the sinusitis with headaches and rhinitis.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right shoulder disability.  The appropriate DBQ should be filled out for this purpose, if possible.

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any migraine headaches that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: 

A) whether it is at least as likely as not (50 percent or more likelihood) that any migraine headaches that may be present are a separate and distinct disability from the Veteran's service-connected sinusitis with headaches, status-post bilateral turbinectomy; and if so, but only if so, 

B) whether it is at least as likely as not (50 percent or more likelihood) that any migraine headaches that may be present are causally related to the Veteran's active duty, including his complaints of headaches during active duty.  In doing so, the examiner is requested to specifically address the June 2010 TRICARE medical report discussed above.

The examiner is requested to provide a rationale for any opinion expressed.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




